COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Humphreys and Senior Judge Hodges


SENTARA NORFOLK GENERAL HOSPITAL AND
 RECIPROCAL OF AMERICA
                                             MEMORANDUM OPINION*
v.   Record No. 0753-02-1                         PER CURIAM
                                               AUGUST 13, 2002
MICHAEL W. JAMES


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (George J. Dancigers; Heilig, McKenry,
             (Fraim & Lollar, P.C., on brief), for
             appellants.

             (Alan P. Owens, on brief), for appellee.


     Sentara Norfolk General Hospital and its insurer

(hereinafter referred to as "employer") contend the Workers'

Compensation Commission erred in finding that Michael W. James

(claimant) proved that he sustained an injury by accident

arising out of and in the course of his employment on November

1, 2000.     Upon reviewing the record and the parties' briefs, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        "In


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
order to carry his burden of proving an 'injury by accident,' a

claimant must prove that the cause of his injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).

     Factual findings made by the commission will be upheld on

appeal if supported by credible evidence.     See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).   Furthermore, it is well settled that credibility

determinations are within the fact finder's exclusive purview.

Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363

S.E.2d 433, 437 (1987).

     In ruling that claimant proved an injury by accident

occurring on November 1, 2000, the commission found as follows:

             The employer points to back problems
             reported in 1992, 1995, and 1997 as evidence
             of a "long history of back problems." As
             set forth above, however, the claimant
             complained in 1995 and 1997 of back pain,
             but was eventually diagnosed with and
             treated for diverticulitis. In 1999, the
             claimant also complained of back pain but
             was diagnosed with and treated for
             prostatis. We do not believe that the
             evidence fairly can be read to show that the
             claimant had longstanding back problems.

                  Regardless, the claimant clearly
             described an accident that occurred on
             November 1, 2000, when he was pulling heavy
             wire through a conduit at work. He credibly
             described believing that his problems were
             continued gastrointestinal problems, and his
                                 - 2 -
          family doctor also thought this was the
          case, diagnosing him with prostatis on
          November 3, 2000. When his condition
          worsened, an MRI was ordered and revealed a
          herniated disc. Dr. [Bruce D.] Moffatt
          noted on November 10, 2000, that the
          claimant injured himself while pulling wire
          at work about one week earlier. Dr. Moffatt
          also noted that the MRI showed "what appears
          to be a fresh disk herniation on the left at
          L4-5. This is a significant herniation for
          the space involved."

               As for the recorded statement, the
          claimant explained to the adjuster that he
          initially had stomach pain and eventually
          developed back pain. We believe that this
          statement corroborated his hearing testimony
          that he felt pain in his stomach and back
          after pulling the wires, but initially
          believed he was suffering from recurring
          stomach problems. When the back pain
          worsened, he received specialized treatment.
          Moreover, the two co-workers who testified
          corroborated that the claimant suffered an
          accident at work on November 1, 2000, while
          pulling wire. We believe that the claimant
          met his burden of proving an injury by
          accident.

     The testimony of claimant and his two co-workers, Anthony

Kyles and Thomas Knight, provide credible evidence to support

the commission's findings.   The significance of the content of

claimant's recorded statement was a matter for the fact finder

to weigh in assessing claimant's credibility.   It did so and

accepted claimant's testimony.    Furthermore, as fact finder, the

commission was entitled to weigh the medical evidence and to

conclude that claimant and his physician reasonably believed at

first that his condition was related to recurring stomach

problems, but later determined it was due to the wire pulling
                                 - 3 -
incident on June 1, 2000, which resulted in a "fresh" herniated

disc.    No medical evidence showed that claimant's prior medical

condition was disabling or caused loss of time from work at any

time close to the November 1, 2000 injury by accident.      "Medical

evidence is not necessarily conclusive, but is subject to the

commission's consideration and weighing."     Hungerford Mechanical

Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215

(1991).

        Because the commission's findings are supported by credible

evidence, they are binding and conclusive upon us on appeal.

"The fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."     Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).    Moreover, "in

determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."     Id.

        For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                 - 4 -